             Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7
                             IN THE SUPERIOR COURT OF WASHINGTON
 8                                   IN AND FOR KING COUNTY

 9   YONG YI,
                                                  NO.
10                          Plaintiff,
                                                  COMPLAINT FOR VIOLATIONS OF 15
11          vs.                                   U.S.C. § 1692 ET SEQ., RCW CHAPTERS
                                                  19.16 AND 19.86 ET SEQ.,
12   FINANCIAL ASSISTANCE, INC.

13                          Defendant.

14

15          COMES NOW Plaintiff, Yong Yi, by and through counsel, who alleges:

16                               I.      PARTIES AND JURISDICTION

17          1.       Plaintiff Yong Yi is an individual who resides in Washington State.

18          2.       Defendant Financial Assistance, Inc. (“FAI”), a Washington Limited Liability

19   Company, UBI # 600 640 087, is a debt collector and collection agency doing business in

20   Washington, and who repeatedly attempted to collect an alleged debt from the Plaintiff. FAI’s

21   registered agent is Cella Heckman, 24624 132nd St. SE, Monroe, WA 98272.

22          3.       Jurisdiction over Defendant is proper as Defendants is doing business in

23   Washington State and venue is appropriate in King County, Washington.


                                                                              ANDERSON | SANTIAGO
     Complaint - 1                                                                     787 MAYNARD AVE S
                                                                                         SEATTLE WA 98104
                                                                            (206) 395-2665/F (206) 395-2719
              Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 2 of 15




 1                                             II.    FACTS

 2          4.       Plaintiff Yong Yi had a consumer relationship with Verity Credit Union

 3   (“Verity”) beginning several years ago. Verity is not presently a party to these proceedings.

 4          5.       Ms. Yi, who is 75 years old, single, and who subsists on social security income, at

 5   some point in 2015 became unable to pay her credit card account, at which point Verity engaged

 6   Defendant FAI to begin collection efforts against Ms. Yi.

 7          6.       Aside from social security income and other governmental benefits, Ms. Yi’s only

 8   asset is her home, which she shares with her adult son. As an immigrant, citizen, and retiree

 9   from foreign service to the United States government, Ms. Yi’s home represents everything that

10   she has accomplished for herself and her family over the course of her life.

11          7.       Since 2015, FAI has sent Ms. Yi a significant number of collection letters, many

12   of which included insulting language (for example, one of the first letters in April 2015 accused

13   Ms. Yi of acting “in obvious disregard” of prior collection efforts by FAI). Each collection letter

14   appears to have stated that Ms. Yi owed a principal balance of $2,895.70 on her Verity account,

15   plus some amount of interest at 12 percent.

16          8.       Ms. Yi is unsure whether 12 percent is the contractual rate which she had agreed

17   with Verity, and FAI has not provided the contract at issue.

18          9.       At some point in approximately 2017 or 2018, Ms. Yi acceded to FAI’s threats

19   and began making regular monthly payments of $30.00.

20          10.      Despite Ms. Yi’s timely payments each month, as promised, the principal balance

21   of $2,895.70 never seemed to change. Mathematically, simple interest would accrue at $28.96

22   per month, and thus a $30.00 payment would (albeit slowly) reduce the principal by a small

23   amount each month.


                                                                               ANDERSON | SANTIAGO
     Complaint - 2                                                                      787 MAYNARD AVE S
                                                                                          SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
              Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 3 of 15




 1          11.      In 2020, amidst a global health pandemic (of which Ms. Yi was at highest risk),

 2   Ms. Yi was contacted repeatedly by FAI, whose representatives, on information and belief,

 3   insisted that Ms. Yi pay a greater share of the balance, or else FAI would ultimately obtain a lien

 4   on her home.

 5          12.      The threat of a lien was extremely intimidating to Ms. Yi, as it would imperil the

 6   single, most important achievement of her financial life, which was owning a home in this

 7   country. Ms. Yi, who is not trained in legal matters, worried constantly about whether she could

 8   be evicted from the home which she presently owned.

 9          13.      In a letter dated October 8, 2020, FAI again demanded payment of the of

10   $2,895.70, plus interest of $664.21, in a cryptic letter devoid of any meaningful content. Despite

11   its bizarre phrasing, the letter stated that FAI will “expect your response by 10-30-20,”

12   suggesting that Ms. Yi needed to take some sort of action. A copy of that letter is attached as

13   Exhibit A.

14          14.      Throughout this time, Ms. Yi continued to make her $30.00 payments as she had

15   promised, despite lacking any disposable or non-exempt funds.

16          15.      Much to her shock, surprise, dismay, and many other emotions, Ms. Yi was

17   served with a collection lawsuit from FAI in approximately early March 2021, filed in King

18   County District Court case number 21CIV21599KCX. See Exhibit B (the “collection lawsuit”).

19          16.      In the collection lawsuit, FAI demanded the same $2,895.70 in principal, but

20   claimed that the interest was now $2,069.67 (through February 2021). Only four months earlier,

21   FAI’s letter had claimed interest was only $664.21. Ms. Yi worried that her worst fears were

22   coming true – namely, that FAI was going to try to take her home from her by way of a lien.

23          17.      Objectively speaking, the collection lawsuit served no functional purpose other


                                                                               ANDERSON | SANTIAGO
     Complaint - 3                                                                      787 MAYNARD AVE S
                                                                                          SEATTLE WA 98104
                                                                             (206) 395-2665/F (206) 395-2719
              Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 4 of 15




 1   than to scare an old woman; FAI and Verity both were aware of Ms. Yi’s finances and inability

 2   to pay, and that she survived exclusively by virtue of government assistance (which is exempt

 3   from execution).

 4           18.     In total, Ms. Yi is unsure of the exact number of collection letters, phone calls,

 5   threats, and other efforts made by FAI in its collection campaign, which now spans six years.

 6           19.     As a result of FAI’s actions detailed above, Plaintiff has incurred expenses in

 7   seeking and retaining counsel in connection with ascertaining her legal rights and

 8   responsibilities, on information and belief, may have suffered damaged credit, and has suffered

 9   financial uncertainty, unease, and distress caused by the false, improper, and confusing nature of

10   the collection efforts.

11                                     III.    CAUSES OF ACTION

12                   GENERAL ALLEGATIONS APPLICABLE TO ALL COUNTS

13           20.     With respect to the alleged debt, Plaintiff is a consumer as defined by 15 U.S.C. §

14   1692a(3) and Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6).

15           21.     With respect to the alleged debt, Plaintiff is a “debtor” as defined by RCW

16   19.16.100(8) and Defendant is a collection agency as defined by RCW 19.16.100(4).

17           22.     For claims arising under the Fair Debt Collection Practices Act, such claims are

18   assessed using the “least sophisticated debtor” standard. Guerrero v. RJM Acquisitions LLC, 499

19   F.3d 926, 934 (9th Cir. 2007).

20                                      Count 1 (and all subcounts)

21           23.     A debt collector may not use any false, deceptive, or misleading representation or

22   means in connection with the collection of any debt. 15 U.S.C. § 1692e. This includes the false

23   representation of the character, amount, or legal status of a debt (§ 1692e(2)), the threat to take


                                                                                 ANDERSON | SANTIAGO
     Complaint - 4                                                                        787 MAYNARD AVE S
                                                                                            SEATTLE WA 98104
                                                                               (206) 395-2665/F (206) 395-2719
              Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 5 of 15




 1   any action which cannot be legally taken (§ 1692e(5)); the false representation of information to

 2   others (§ 1692e(8); or the use of any false representation or deceptive means to collect or attempt

 3   to collect a debt (§ 1692e(10)).

 4          24.      Defendant used false, deceptive, or misleading representations or means in

 5   connection with the collection of an alleged debt when it:

 6                   a) Demanded amounts that were not owed in a lawsuit;

 7                   b) Misrepresented the balance owed on an alleged debt (failure to credit

 8                      payments);

 9                   c) Sent confusing and misleading letters, such as the October 2020 letter which

10                      was incoherent but which also demanded a response from Ms. Yi; and

11                   d) Made threats to impair Ms. Yi’s property with a lien.

12          25.      Therefore, Defendant violated 15 U.S.C. § 1692e, and/or its subsections, on

13   numerous occasions.

14                                      Count 2 (and all subcounts)

15          26.      A debt collector may not use unfair or unconscionable means to collect or attempt

16   to collect any debt. 15 U.S.C. § 1692f.

17          27.      Plaintiff realleges paragraph 24 supra, as constituting unfair and unconscionable

18   means to collect a debt.

19          28.      Plaintiff would also assert that the entire six-year scope of FAI’s collection

20   campaign, taken as a whole, constitutes unfair and unconscionable means to collect a debt from

21   Ms. Yi, who was voluntarily paying an agreed-upon amount each month.

22          29.      In summary, Defendant therefore violated 15 U.S.C. § 1692f and/or § 1692f(1) on

23   numerous occasions.


                                                                                 ANDERSON | SANTIAGO
     Complaint - 5                                                                       787 MAYNARD AVE S
                                                                                           SEATTLE WA 98104
                                                                              (206) 395-2665/F (206) 395-2719
                Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 6 of 15




 1                  GENERAL ALLEGATIONS APPLICABLE TO ALL CPA CLAIMS

 2           30.      Violations of RCW 19.16.250 are per se violations of the Consumer Protection

 3   Act (“CPA”), RCW chapter 19.86. 1 See RCW 19.16.440. RCW 19.86.090 provides for treble

 4   damages (to a limit of $25,000) and attorney’s fees.

 5           31.      Because RCW Chapter 19.16 is enforced through RCW 19.86 et seq., the below

 6   counts alleging violations of RCW Chapter 19.16 are therefore CPA violations.

 7           32.      Even minimal or nominal damages constitute “injury” under the CPA. Panag,

 8   166 Wn.2d at 57. A plaintiff need not prove any monetary damages at all, as even

 9   “unquantifiable damages” suffice to establish “injury” for purposes of the CPA. Id. (citing

10   Nordstrom, Inc. v. Tampourlos, 107 Wn.2d 735, 740 (1987)).

11                                                    Count 3

12           33.      RCW 19.16.250(21) prohibits the collection, or attempted collection, of any

13   amounts in addition to the principal of a claim other than allowable interest, collection costs, or

14   handling fees expressly authorized by statute, and, in the case of suit, attorney’s fees and taxable

15   court costs.

16           34.      Here, Defendant demanded money for amounts that were not owed through their

17   collection lawsuit.

18           35.      Defendant’s calculation of Ms. Yi’s payments is not clear at this time, but on

19   information and belief, Defendant failed to credit amounts paid by Ms. Yi to the principal

20   balance.

21           36.      Defendant therefore violated RCW 19.16.250(21) upon each debt collection

22
     1
       See Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 53 (2009) (“Consumer debt collection is a highly
23   regulated field. When a violation of debt collection regulations occurs, it constitutes a per se violation of
     the CPA…”).

                                                                                      ANDERSON | SANTIAGO
     Complaint - 6                                                                             787 MAYNARD AVE S
                                                                                                 SEATTLE WA 98104
                                                                                    (206) 395-2665/F (206) 395-2719
              Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 7 of 15




 1   attempt which sought more money than was actually owed.

 2                                                  Count 4

 3          37.      A collection agency shall not represent or imply that an existing obligation may be

 4   increased by the addition of any charges when in fact such charges may not be legally added to the

 5   obligation. RCW 19.16.250(15).

 6          38.      Plaintiff realleges the preceding paragraphs.

 7          39.      Defendant therefore violated RCW 19.16.250(15) on numerous occasions.

 8                                      “Count” 5 – Injunctive Relief

 9          40.      A plaintiff may seek injunctive relief for violations of the Consumer Protection

10   Act. RCW 19.86.090.

11          41.      Plaintiff does seek injunctive relief from this Court which would enjoin

12   Defendant from collecting debts in the manner described above from both Plaintiff and any other

13   person similarly situated. Scott v. Cingular Wireless, 160 Wn. 2d 843, 853 (2007).

14          42.      Specifically, Plaintiff seeks an injunction prohibiting Defendant from their

15   unlawful collection tactics, including but not limited to demanding money that is not owed and

16   assessing interest that is not owed.

17          43.      Plaintiff has reason to believe these actions may constitute a pattern and practice

18   of behavior and have impacted other individuals similarly situated.

19          44.      Injunctive relief is necessary to prevent further injury to Plaintiff and to the

20   Washington public as a whole.

21          45.      Injunctive relief should therefore issue as described herein.

22                                      IV. PRAYER FOR RELIEF

23          WHEREFORE, Plaintiffs pray:


                                                                                  ANDERSON | SANTIAGO
     Complaint - 7                                                                         787 MAYNARD AVE S
                                                                                             SEATTLE WA 98104
                                                                                (206) 395-2665/F (206) 395-2719
             Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 8 of 15




 1          1.       For Judgment against Defendant for actual damages.

 2          2.       For statutory damages of $1,000.00, for FDCPA violations, per Plaintiff and per

 3   Defendant.

 4          3.       For statutory damages of $2,000.00 per violation, for Washington Collection

 5   Agency Act and Consumer Protection Act violations.

 6          4.       For treble damages, pursuant to RCW 19.86.090, calculated from the damages

 7   determined by the court.

 8          5.       For costs and reasonable attorney’s fees as determined by the Court pursuant to

 9   15 U.S.C. 1692k(a)(3).

10          6.       For injunctive relief pursuant to RCW 19.86.090 as described above.

11
            Respectfully submitted this 17th day of March, 2021.
12

13
                                                  ANDERSON SANTIAGO, PLLC
14

15                                                By:__/s/ Jason D. Anderson__
                                                  T. Tyler Santiago, WSBA No. 46004
16                                                Jason D. Anderson, WSBA No. 38014
                                                  Attorneys for Plaintiffs
17                                                787 Maynard Ave. S.
                                                  Seattle, WA 98104
18                                                (206) 395-2665
                                                  (206) 395-2719 (fax)
19

20

21

22

23


                                                                              ANDERSON | SANTIAGO
     Complaint - 8                                                                     787 MAYNARD AVE S
                                                                                         SEATTLE WA 98104
                                                                            (206) 395-2665/F (206) 395-2719
     Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 9 of 15




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                     EXHIBIT A
13

14

15

16

17

18

19

20

21

22

23
Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 10 of 15
     Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 11 of 15




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                      EXHIBIT B
13

14

15

16

17

18

19

20

21

22

23
Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 12 of 15

                                                  2/12/2021 12:05:51 PM
                                                  21CIV21599KCX
Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 13 of 15
Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 14 of 15
Case 2:21-cv-00392-TLF Document 1-1 Filed 03/22/21 Page 15 of 15
